MEMORANDUM **
Alfredo Olmos-Huerta appeals his conviction following a guilty plea to bringing in illegal aliens without presentation and aggravated identity theft. He contends that the district court erred in denying his motion for substitute counsel. OlmosHuerta’s motion preceded his unconditional guilty plea, which constituted a waiver of the right to appeal all non-jurisdictional antecedent rulings. See United States v. Castillo, No. 05-30401, 496 F.3d. 947, 954, 2007 WL 2120232 (9th Cir. July 25, 2007) (en banc); United States v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th Cir.), cert. denied, 546 U.S. 891, 126 S.Ct. 199, 163 L.Ed.2d 204 (2005). We therefore dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.